Order issued December 1, 2015




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-00561-CR
                      ________________________________________

                         PATRICK LEE BULLOCK, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

               Before Chief Justice Wright and Justices Fillmore and Stoddart

      Based on the Court’s opinion of this date, we GRANT the November 11, 2014 motion of

Lara E. Bracamonte for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Lara E. Bracamonte as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Patrick Lee Bullock, TDCJ No. 1925912, Stevenson Unit, 1525 FM 766, Cuero, Texas, 77954.




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE